Citation Nr: 0920694	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA compensation and outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
November 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the November 2006 rating action, the RO also granted 
service connection for bilateral hearing loss, for which a 
non-compensable evaluation was assigned.  The Veteran filed a 
timely Notice of Disagreement (NOD) as to the assigned rating 
in November 2006 and a Statement of the Case (SOC) was issued 
in March 2008.  Thereafter, the Veteran filed a substantive 
appeal in March 2008 which did not include reference to the 
hearing loss issue.  Accordingly, as that claim was not 
pursued on appeal, it is not in appellate status before the 
Board and will not be addressed herein.


FINDINGS OF FACT

The Veteran did not have dental trauma in service and does 
not have a dental disorder for compensation or treatment 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental disorder, for purposes of both VA compensation and 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1721, 5103, 5103A, 5107 (West & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the Veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA). 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159. The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  However, the Board notes 
that a duty to assist letter was addressing the dental claim 
was issued in this case in April 2006.

As set forth in more detail below, the Veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the Veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006);  (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

Legal Analysis

The Veteran contends that entitlement to service connection 
for a dental disorder for the purposes of VA compensation and 
receipt of VA outpatient dental treatment is warranted as a 
result of having several teeth extracted during service due 
to gum disease and being issued partial dentures due to the 
loss of his teeth.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for a service connected 
dental disorder is also considered a claim for VA outpatient 
dental treatment.

The Veteran's service treatment records (STRs) include an 
April 1970 enlistment examination report which did not show 
that any of the Veteran's teeth were missing and revealed 
that he denied having a history of any severe tooth or gum 
trouble.  When examined in July 1974, the report indicated 
that the Veteran had dentures for the entire upper level of 
the teeth and partial dentures on the right and left lower 
level of the teeth.  An examination report of August 1988 
indicated that the Veteran had advanced periodontal disease.  
The June 1990 retirement physical examination report also 
revealed dentures for the entire upper level of the teeth and 
partial dentures on the right and left lower level of the 
teeth.  The Veteran denied having severe tooth or gum 
trouble.   

VA records on file dated from 2002 to 2007 are negative for 
any complaints, treatment or diagnoses relating to any dental 
disorder and do not contain any reference to dental trauma in 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and 
may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

It is noted that periodontal disease is any of a group of 
pathological conditions that affect the surrounding and 
supporting tissues of the teeth.  See Simington v. West, 11 
Vet. App. 41, 42 (1998).  Gingivitis is a form of periodontal 
disease.  See Dorland's Illustrated Medical Dictionary at 
690, 691 (28th ed. 1994).  

Here, the Veteran merely asserts that service connection 
and/or VA dental treatment is warranted simply by virtue of 
having gum disease and being issued false teeth during 
service.  He neither alleges that he sustained in-service 
dental trauma nor do his service treatment records reflect 
dental treatment necessitated by in-service combat wounds or 
other in-service trauma.  As set forth above, the STRs 
reflect that during service, the Veteran apparently had 
numerous teeth removed and replaced by dentures and that he 
suffered from severe periodontal disease.  However, the 
medical evidence of record does not show that the Veteran 
currently has any dental disability for VA compensation 
purposes.  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

There is no evidence of record that the Veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible.  In this case, there is no indication of any 
trauma to the mouth or teeth of record.  To have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997).  The record does not indicate 
that he experienced any dental trauma in service.  As noted, 
both periodontal disease itself and replaceable missing teeth 
(i.e. with a bridge or denture), are not considered disabling 
for VA compensation purposes.  See 38 C.F.R. § 3.381(a) 
explained further herein; see also 38 C.F.R. § 4.150.  The 
Board finds that the Veteran has not presented any competent 
evidence that he has a dental disorder for which service-
connection may be granted.  As such the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a); see also 38 C.F.R. § 4.150. In this regard, service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether a veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b). The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a 
tooth while eating is not sufficient to establish eligibility 
for treatment.  Similarly, broken bridgework due to injury is 
not dental trauma because it must be the injury of a natural 
tooth.  Further, for the purposes of determining whether a 
veteran has treatment eligibility, the term "service trauma" 
does not include the intended effects of treatment provided 
during the Veteran's military service.  VAOPGCPREC 5- 97 
(1997), 63 Fed. Reg. 15,556 (1997).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

The dental conditions which were treated during service 
consisting of severe periodontal disease and tooth extraction 
requiring the issuance of dentures, are of the nature of 
conditions for which service connection for treatment 
purposes Is not warranted under 38 C.F.R. § 3.381(e).  In 
this regard, there is no indication that the pathology of the 
teeth or extraction took place more than 180 days after the 
Veteran's enlistment.  

In the alternative, there are various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); retroactive 
benefits for those who filed an application within one year 
of April 5, 1983 and were denied (Class IIR eligibility); 
those having a dental condition professionally determined to 
be aggravating a service- connected condition (Class III 
eligibility); those whose service-connected disabilities are 
rated at 100 percent or who are entitled to a TDIU (Class IV 
eligibility); those who are participating in a rehabilitation 
program under Chapter 31 of 38 U.S.C. (Class V eligibility); 
and those scheduled for admission or otherwise receiving care 
and services under chapter 17 of 38 U.S.C. when medically 
necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

However, in light of the above, the Board finds that the 
Veteran does not meet the Class I, Class II, or Class III 
criteria.  He does not have a service-connected dental 
disability and was not a prisoner of war, as set forth under 
38 C.F.R. § 4.150.  38 C.F.R. § 17.161(a) to (e).  He is not 
entitled to Class IIR (Retroactive), as he did not make a 
prior application for and receive dental treatment.  38 
C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA.  38 C.F.R. § 17.161 (g).  The 
Veteran is not receiving compensation at the 100 percent 
(total) level or a TDIU and thus is not eligible for dental 
treatment under Class IV.  He is also not eligible for 
treatment under Class V for any time frame as there is no 
evidence that he has participated or is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31.  Turning 
to Class VI, there is no evidence of record showing that his 
dental problems are complicating a medical condition being 
treated under 38 U.S.C. Chapter 17 (i.e. the chapter 
governing access to, and provision of, VA health care) nor 
has the Veteran made any such allegation.

The Board sympathizes with the Veteran's situation.  However, 
the Board is bound by statutes, regulations, and 
interpretations of such legal authority (see 38 U.S.C.A. § 
7104(c ) (West 2002), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits.

The Board finds that the Veteran has not shown that he has a 
dental disability that falls under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
or under 38 C.F.R. § 3.381 warranting  service connection for 
dental treatment purposes is not warranted.  In addition, the 
Veteran does not meet the requirements under 38 C.F.R. § 
17.161 for service connection for the limited purpose of 
receiving VA treatment under any of the classes of 
eligibility.  Hence, the claim for service connection for 
both VA compensation and dental treatment must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to service connection for a dental disorder for 
the purposes of VA compensation and outpatient dental 
treatment is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


